The Honorable Joe Max Shelton        Opinion No. H- 918
Grayson County Attorney
Third Floor, Courthouse              Re: Whether the Fire and
Sherman, Texas 75090                 Police Employee Relations
                                     Act, article 5154c-1,
                                     V.T.C.S., applies to
                                     sheriffs' departments.

Dear Mr. Shelton:

     You have requested our opinion regarding the applicability
of article 5154c-1, V.T.C.S., the Fire and Police Employee
Relations Act, to sheriffs' departments.  Article 5154c-1
authorizes "firefighters and policemen" to engage in col-
lective bargaining with their employers.  "Policeman" is
defined as

          each sworn certified full-time paid
          employee, whether male or female, who
          regularly serves in a professional law
          enforcement capacity in the police
          department of any city, town, or other
          political subdivision within the state,
          with the sole exception of the chief of
          the department.  Section 3(2).

     Article 5154c-1 excludes the "chief of the department"
from the coverage of the statute. It is unclear whether
"chief" is employed here as a term of art referring to the
common designation of the head of a city police department,
or whether it is intended in a more general sense. It is
clear, however, that a sheriff is not ordinarily denominated
a "chief." It would appear, therefore, that had the Legislature
intended to include sheriffs' departments within the terms
of the statute, it would have written its exception specifically
to exclude the sheriff from coverage.




                           P. 3849
The Honorable Joe Max Shelton - page 2    (H-918)



     Article 6869d creates in certain counties a "county
police force" of not less than six patrolmen, to be appointed
by the sheriff and approved by the commissioners court. If
every deputy sheriff, by virtue of that position, already
occupies the status of "police officer," article 6869d would
be of no effect.

     In our opinion, then, article 5154c-1 is not applicable
to most law enforcement officers within a sheriff's department.
Those persons designated as county police officers pursuant
to article 6869d, however, are embraced within the statute's
coverage. Cf. Hartshorn v. County of Allegheny, 333 A.2d 914,
915 (Pa. SuP.1975).      -

                       SUMMARY

            With the exception of those persons
            designated "county police officers" under
            article 6869d, V.T.C.S., article 5154c-1,
            the Fire and Police Employee Relations Act,
            is not applicable to law enforcement officers
            employed by a sheriff's department.

                           !(ery,Fruly yours,

                       ,,/+Eg    d?yJ&i.;
                          .!JOHNL. HILL
                           Attorney General of Texas
                      L..,.'
APPROVED:




DAVID


 , /
M&d  /                  ,I
C. ROBERT HEAm, Chairman
Opinion Committee

jwb
                             P. 3850